                              Case 1:18-cv-02503-APM Document 6 Filed 12/28/18 Page 1 of 1




                                                      UNITED STATES DISTRICT COURT
                                                      FOR THE DISTRICT OF COLUMBIA

                            PATRICK AUGUSMA,                      *
                                                                  *
                                   Plaintiff,                     *
                                                                  *         Case No.: 1:18-cv-02503
                            v.                                    *
                                                                  *
                            MAGGIANO’S HOLDING CORPORATION *
                            d/b/a MAGGIANO’S LITTLE ITALY, et al. *
                                                                  *
                                   Defendant.                     *

                                                             LINE OF DISMISSAL

                            TO THE CLERK:

                                   Please mark all claims in the above-captioned case as SETTLED, SATISFIED, PAID, and

                            DISMISSED WITH PREJUDICE.

                            Respectfully submitted,


                            /s/ Keith W. Watters                          /s/Christopher R. Dunn
                            Keith W. Watters, #319210                     Christopher R. Dunn, #417845
                            (Signed by Christopher R. Dunn with           DECARO, DORAN, SICILIANO,
                              permission of Counsel)                       GALLAGHER & DEBLASIS, LLP
                            KEITH WATTERS & ASSOCIATES                    17251 Melford Boulevard, Suite 200
                            1667 K Street, NW, Suite 677                  Bowie, Maryland 20715
                            Washington, D.C. 20006                        (301) 352-4950
    DeCARO, DORAN,
 SICILIANO, GALLAGHER,      (202)887-1990                                 Fax - (301)352-8691
     & DeBLASIS, LLP        Fax - (202)293-2368                           Cdunn@decarodoran.com
        _____
                            Email: Keithwatters@verizon.net               Counsel for Defendants
  17251 MELFORD BLVD.       Counsel for Plaintiff
        SUITE 200
 BOWIE, MARYLAND 20715
TELEPHONE: (301) 352-4950
   FAX: (301) 352-8691
         _____

   3930 WALNUT STREET
         SUITE 250
 FAIRFAX, VIRGINIA 22030
TELEPHONE: (703) 255-6667
    FAX: (703) 299-8548
